Case 1:21-cv-00139-CFC Document 31 Filed 07/30/21 Page 1 of 10 PageID #: 324




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF DELAWARE


IN RE: PALBOCICLIB PATENT
                                         MDL No. 19-2912 (CFC)
LITIGATION


PFIZER INC., WARNER-LAMBERT
COMPANY LLC, PF PRISM C.V.,
PFIZER MANUFACTURING
HOLDINGS LLC, and PF PRISM IMB
B.V.,

                  Plaintiffs,
                                         C.A. No. 20-1396 (CFC)
      v.

ZYDUS PHARMACEUTICALS
(USA) INC., ZYDUS WORLDWIDE
DMCC, and CADILA HEALTHCARE,
LTD,

                  Defendants.


PFIZER INC., WARNER-LAMBERT
COMPANY LLC, PF PRISM C.V.,
PFIZER MANUFACTURING
HOLDINGS LLC, and PF PRISM IMB
B.V.,
                  Plaintiffs,
      v.                                 C.A. No. 20-1407 (CFC)
SUN PHARMACEUTICAL
INDUSTRIES LTD, SUN PHARMA
GLOBAL FZA, and SUN
PHARMACEUTICAL INDUSTRIES,
INC.,
                  Defendants.
Case 1:21-cv-00139-CFC Document 31 Filed 07/30/21 Page 2 of 10 PageID #: 325




PFIZER INC., WARNER-LAMBERT
COMPANY LLC, PF PRISM C.V.,
PFIZER MANUFACTURING
HOLDINGS LLC, and PF PRISM IMB
B.V.,
                  Plaintiffs,
      v.                                 C.A. No. 20-1528 (CFC)

AUROBINDO PHARMA LTD.,
AUROBINDO PHARMA USA, INC.,
and EUGIA PHARMA SPECIALTIES
LTD.,
                  Defendants.


PFIZER INC., WARNER-LAMBERT
COMPANY LLC, PF PRISM C.V.,
PFIZER MANUFACTURING
HOLDINGS LLC, and PF PRISM IMB
B.V.,
                  Plaintiffs,
                                         C.A. No. 20-1530 (CFC)
      v.
DR. REDDY’S LABORATORIES,
INC. and DR. REDDY’S
LABORATORIES, LTD.,
                  Defendants.




                                     2
Case 1:21-cv-00139-CFC Document 31 Filed 07/30/21 Page 3 of 10 PageID #: 326




PFIZER INC., WARNER-LAMBERT
COMPANY LLC, PF PRISM C.V.,
PFIZER MANUFACTURING
HOLDINGS LLC, and PF PRISM IMB
B.V.,
                  Plaintiffs,
                                         C.A. No. 21-34 (CFC)
      v.
AIZANT DRUG RESEARCH
SOLUTIONS PVT. LTD. and MAKRO
TECHNOLOGIES, INC.,
                  Defendants.


PFIZER INC., WARNER-LAMBERT
COMPANY LLC, PF PRISM C.V.,
PFIZER MANUFACTURING
HOLDINGS LLC, and PF PRISM IMB
B.V.,
                  Plaintiffs,
                                         C.A. No. 21-78 (CFC)
      v.
NATCO PHARMA INC. and NATCO
PHARMA, LTD.,
                  Defendants.




                                     3
Case 1:21-cv-00139-CFC Document 31 Filed 07/30/21 Page 4 of 10 PageID #: 327




PFIZER INC., WARNER-LAMBERT
COMPANY LLC, PF PRISM C.V.,
PFIZER MANUFACTURING
HOLDINGS LLC, and PF PRISM IMB
B.V.,
                  Plaintiffs,
                                         C.A. No. 21-139 (CFC)
      v.
MSN PHARMACEUTICALS INC.
and MSN LABORATORIES PRIVATE
LIMITED,
                  Defendants.


PFIZER INC., WARNER-LAMBERT
COMPANY LLC, PF PRISM C.V.,
PFIZER MANUFACTURING
HOLDINGS LLC, and PF PRISM IMB
B.V.,
                  Plaintiffs,
      v.                                 C.A. No. 21-285 (CFC)
SUN PHARMACEUTICAL
INDUSTRIES LTD, SUN PHARMA
GLOBAL FZA, and SUN
PHARMACEUTICAL INDUSTRIES,
INC.,
                  Defendants.




                                     4
Case 1:21-cv-00139-CFC Document 31 Filed 07/30/21 Page 5 of 10 PageID #: 328




    PFIZER INC., WARNER-LAMBERT
    COMPANY LLC, PF PRISM C.V.,
    PFIZER MANUFACTURING
    HOLDINGS LLC, and PF PRISM IMB
    B.V.,
                    Plaintiffs,
                                              C.A. No. 21-839 (CFC)
        v.
    MYLAN PHARMACEUTICALS,
    INC. and MYLAN INC.,
                    Defendants.


                  JOINT CLAIM CONSTRUCTION CHART

        Plaintiffs Pfizer Inc., Warner-Lambert Company LLC, PF PRISM C.V.,

Pfizer Manufacturing Holdings LLC, and PF PRISM IMB B.V. (collectively

“Plaintiffs”) and the Defendants in the above-captioned Actions (collectively

“Defendants”) respectfully submit this Joint Claim Construction Chart, attached

hereto as Exhibit A, which provides Plaintiffs’ and Defendants’ proposed

construction for the disputed claim term1 in U.S. Patent No. 10,723,730 (“the ’730

patent”) and an identification of supporting intrinsic evidence.




1
 The parties agree that, consistent with the Court’s practice, any contention by
Defendants that a claim is indefinite shall be resolved along with, and in the same
manner as, the other validity issues in this case.

                                          5
Case 1:21-cv-00139-CFC Document 31 Filed 07/30/21 Page 6 of 10 PageID #: 329




MORRIS, NICHOLS, ARSHT & TUNNELL LLP       MORRIS JAMES LLP

/s/ Megan E. Dellinger                     /s/ Kenneth L. Dorsney
_______________________________            _______________________________
Jack B. Blumenfeld (#1014)                 Kenneth L. Dorsney (#3726)
Megan E. Dellinger (#5739)                 Cortlan S. Hitch (#6720)
1201 North Market Street                   500 Delaware Avenue, Suite 1500
P.O. Box 1347                              Wilmington, DE 19801
Wilmington, DE 19899-1347                  (302) 888-6800
(302) 658-9200                             kdorsney@morrisjames.com
jblumenfeld@morrisnichols.com              chitch@morrisjames.com
mdellinger@morrisnichols.com
                                           Attorneys for Defendants Aurobindo
Attorneys for Plaintiffs                   Pharma, Ltd., Aurobindo Pharma
                                           USA, Inc., and Eugia Pharma
                                           Specialities, Ltd.

RICHARDS LAYTON & FINGER, P.A.           PHILLIPS, MCLAUGHLIN & HALL, P.A.

/s/ Renée Mosley Delcollo                /s/ Megan C. Haney
_________________________________        _______________________________
Kelly E. Farnan (#4395)                  John C. Phillips, Jr. (#110)
Renée Mosley Delcollo (#6442)            Megan C. Haney (#5016)
One Rodney Square                        1200 North Broom Street
920 North King Street                    Wilmington, DE 19806
Wilmington, Delaware 19801               (302) 655-4200
302-651-7700                             jcp@pmhdelaw.com
farnan@rlf.com                           mch@pmhdelaw.com
delcollo@rlf.com
                                        Attorneys for Defendants Zydus
Attorneys for Natco Pharma, Inc.,       Pharmaceuticals (USA) Inc., Zydus
Natco Pharma, Ltd., Sun                 Worldwide DMCC, and Cadila
Pharmaceutical Industries, Ltd. and Sun Healthcare Limited
Pharmaceutical Industries, Inc.




                                     6
Case 1:21-cv-00139-CFC Document 31 Filed 07/30/21 Page 7 of 10 PageID #: 330




STAMOULIS & WEINBLATT, LLP                 BAYARD, P.A.

/s/ Stamatios Stamoulis                    /s/ Stephen B. Brauerman
_________________________________          _________________________________
Stamatios Stamoulis (#4606)                Stephen B. Brauerman (#4952)
Richard C. Weinblatt (#5080)               600 King Street, Suite 400
800 North West Street, Third Floor         Wilmington, DE 19801
Wilmington, DE 19801                       (302) 655-5000
(302) 999-1540                             sbrauerman@bayardlaw.com
stamoulis@swdelaw.com                      rgolden@bayardlaw.com
weinblatt@swdelaw.com
                                           Attorneys for Defendants Dr. Reddy’s
Attorneys for Defendants Aizant Drug       Laboratories, Inc. and Dr. Reddy’s
Research Solutions Pvt. Ltd., MSN          Laboratories, Ltd.
Pharmaceuticals Inc. and
MSN Laboratories Private Limited

POTTER ANDERSON & CORROON LLP

/s/ Stephanie E. O’Byrne
_________________________________
David E. Moore (#3983)
Stephanie E. O’Byrne (#4446)
Hercules Plaza, 6th Floor
1313 N. Market Street
Wilmington, DE 19801
Tel: (302) 984-6000
dmoore@potteranderson.com
sobyrne@potteranderson.com

Attorneys for Defendants Mylan
Pharmaceuticals Inc. and Mylan Inc.

July 30, 2021




                                       7
              Case 1:21-cv-00139-CFC Document 31 Filed 07/30/21 Page 8 of 10 PageID #: 331




                                                  EXHIBIT A

                                          U.S. Patent No. 10,723,730

   Claim Term and                     Plaintiffs’                                 Defendants’
  Applicable Claims        Proposed Construction and Intrinsic         Proposed Construction and Intrinsic
                                       Evidence                                    Evidence

                                                                    “a crystalline free base of 6-acetyl-8-
                                                                    cyclopentyl-5-methyl-2-(5-piperazin-1-yl-
                                                                    pyridin-2-ylamino)-8H-pyrido[2,3-
                           No construction necessary.
                                                                    d]pyrimidin-7-one, prior to formulation
                                                                    with any pharmaceutical carrier, diluent, or
“a crystalline free base                                            excipient”
of 6-acetyl-8-
cyclopentyl-5-methyl-2-    INTRINSIC EVIDENCE:                      INTRINSIC EVIDENCE:
(5-piperazin-1-yl-
pyridine-2-ylamino)-8H-    ’730 patent at Abstract, 1:15–24, 2:1–   ’730 patent at 2:1-11; 6:42-58, 17:15-33,
pyrido[2,3-d]pyrimidin-    11, 3:24–35, 6:36–41, 6:45–58, 6:59–     19:30-64; 19:46-52; 19:60-64; 21:33-46;
7-one”                     10:51, 20:46–24:64, 37:1–67, 38:1–       22:42-23:48; 40:8-40.
                           39:22, 42:60–44:34.
Claims 1–21                                                         File history of the ’730 patent:
                           File History of the ’730 patent:             Nov. 13, 2018 Amendment and
                            Publication No. WO2014/128558                 Argument at 6-7.
                              (see PFIZER_IBR_10000203 to               Brian Chekal Declaration under 37
                              PFIZER_IBR_10000263)                         C.F.R. 1.132.
                            November 9, 2017 Preliminary
                              Amendment (see
Case 1:21-cv-00139-CFC Document 31 Filed 07/30/21 Page 9 of 10 PageID #: 332




              PFIZER_IBR_10000268 to
              PFIZER_IBR_10000273)
             June 13, 2018 Office Action (see
              PFIZER_IBR_10000280 to
              PFIZER_IBR_10000288)
             November 13, 2018 Applicant
              Amendment and Response, including
              Declaration under 37 C.F.R. § 1.132
              and associated exhibits (see
              PFIZER_IBR_10000296 to
              PFIZER_IBR_10000356;
              PFIZER_IBR_10000489 to
              PFIZER_IBR_10000494)
             November 13, 2018 Information
              Disclosure Statement and
              Attachments (see
              PFIZER_IBR_10000359 to
              PFIZER_IBR_10000482)
             March 6, 2019 Notice of Allowance
              (see PFIZER_IBR_10000496 to
              PFIZER_IBR_10000506)
             April 11, 2019 Request for
              Continued Examination (see
              PFIZER_IBR_10000524 to
              PFIZER_IBR_10000529)
             May 3, 2019 Notice of Allowance
              (see PFIZER_IBR_10000531 to
              PFIZER_IBR_10000541)

                                      2
Case 1:21-cv-00139-CFC Document 31 Filed 07/30/21 Page 10 of 10 PageID #: 333




            September 17, 2019 Petition under
             37 CFR § 1.313(c) (see
             PFIZER_IBR_10000555 to
             PFIZER_IBR_10000556)
            September 17, 2019 Request for
             Continued Examination, Information
             Disclosure Statement, and
             attachments (see
             PFIZER_IBR_10000557 to
             PFIZER_IBR_10001224)
            March 18, 2020 Notice of Allowance
             (see PFIZER_IBR_10001244 to
             PFIZER_IBR_10001250)




                                     3
